Order entered November 26, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-14-00588-CV

            TRANSCONTINENTAL REALTY INVESTORS, INC., Appellant

                                             V.

                  ORIX CAPITAL MARKETS LLC, ET AL., Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 11-15428

                                         ORDER
       We GRANT appellant’s November 14, 2014 motion for an extension of time to file a

reply brief. Appellant shall file its reply brief by Monday, DECEMBER 15, 2014.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE